       6:20-cv-01289-JD        Date Filed 04/03/20     Entry Number 1        Page 1 of 29




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 RLI INSURANCE COMPANY,                         )              C/A NO: _________
                                                )
             PLAINTIFF,                         )
                                                )                 COMPLAINT
 VS.                                            )
                                                )
 INNOVATIVE         EMPLOYER                    )
 SOLUTIONS,     LLC      D/B/A                  )
 PAYROLL+MEDICS AND JOHN DOES                   )
 1-500,                                         )
                                                )
             DEFENDANTS.                        )

       COMES NOW RLI INSURANCE COMPANY (“RLI”), Plaintiff, in the above-styled

action, seeking equitable and declaratory relief and shows this Court the following:

                                    NATURE OF ACTION

       1.      RLI files this action to obtain a judicial determination and declaration as to the

parties’ rights and obligations under a Miscellaneous Professional Liability Policy issued by RLI

to INNOVATIVE EMPLOYER SOLUTIONS, LLC (IES) for the policy period January 1, 2020

to January 1, 2021 (the Policy).

       2.      RLI’s recent investigation has revealed that prior to applying for insurance with

RLI, IES was aware that one of its vendors was arrested and charged with committing a $70 million

bank fraud, which ultimately resulted in IES’ clients’ payroll tax monies not getting processed. As

a result, IES’ clients received delinquency notices, penalties, and fines. Subsequent to the Policy

incepting, and the same day IES was sent a Change Endorsement providing coverage for all Prior

Acts, IES submitted its first notice of the Claim relating to the non-payment of its clients’ tax

monies.
        6:20-cv-01289-JD         Date Filed 04/03/20        Entry Number 1    Page 2 of 29

RLI vs. IES
Complaint
Page 2.

         3.     An actual and justiciable controversy has arisen and now exists relating to the

parties’ rights, duties, and obligations under the Policy. RLI seeks a declaratory judgment that:

(a) RLI is entitled to rescind the Policy void ab initio because of material and intentional false

statements in the Application for the Policy; (b) RLI is entitled to rescind the Change Endorsement

to the Policy void ab initio because of material and intentional false statements in the Application

and Disclosure form; and in the alternative that (c) there is no duty to defend nor a duty to

indemnify IES under the Policy in connection with a Claim from IES’ clients relating to the non-

payment of payroll taxes.

                                 PARTIES AND JURISDICTION

         4.     At all times material hereto, RLI is an entity organized under the laws of the State

of Illinois with its principal place of business in the State of Illinois.

         5.     Upon information and belief, IES is a limited liability corporation organized under

the laws of South Carolina with its principal place of business located at 218 Trade Street, Greer,

South Carolina.

         6.     Upon information and belief, the principals of IES are Michael Murray and Jennifer

Murray who are both residents of the state of South Carolina.

         7.     Upon information and belief, Innovative Employer Solutions, LLC, does business

as “Payroll+Medics”.

         8.     INNOVATIVE EMPLOYER SOLUTIONS, LLC d/b/a Payroll+Medics will be

referred to herein as “IES.”

         9.     This is an action for declaratory judgment pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201, and Rule 57 of the Federal Rules of Civil Procedure, for the

purposes of determining a question of actual controversy between the parties.
        6:20-cv-01289-JD        Date Filed 04/03/20       Entry Number 1        Page 3 of 29

RLI vs. IES
Complaint
Page 3.

         10.   This action is currently ripe for adjudication.

         11.   This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between RLI and the Defendant and the amount in controversy

exceeds Seventy-Five Thousand and no/100 Dollars ($75,000.00) because (1) RLI’s potential

coverage limits are Two Million and no/100 Dollars ($2,000,000.00) and (2) the claim and/or

potential claims being asserted against its insured, IES, exceed $75,000.00.

         12.   Venue is proper in this district pursuant to 28 § U.S.C. 1391 (b)(1) because the

Defendant’s principal place of business is located in this judicial district.

                                    STATEMENT OF FACTS

                                    Misappropriation of Funds

         13.   Upon information and belief, IES is a payroll service bureau engaged in the

administration of professional payroll, tax, and HR+Benefit solutions for small businesses.

         14.   Upon information and belief, at all times relevant herein, Michael Murray was a

principal, partner, officer and/or director of IES.

         15.   Upon information and belief, IES provides certain payroll solutions to clients

pursuant to an agreement entitled Payroll Processing Tax Filing & Pre-Authorized Payment

Services Agreements (“Payroll Services Agreements”), a sample of which is attached hereto as

Exhibit “A”.

         16.   The Payroll Services Agreements provide, in part, “PAYROLL MEDICS hereby

warrants and promises to perform the Payroll Tax Filing Services for the Client according to the

terms and conditions set forth herein within the time provided for by the Taxing Authorities unless

prevented from doing so by causes and conditions beyond the reasonable control of PAYROLL

MEDICS.” Exhibit A.
        6:20-cv-01289-JD       Date Filed 04/03/20      Entry Number 1        Page 4 of 29

RLI vs. IES
Complaint
Page 4.

         17.   The Payroll Services Agreements provide in part, “if PAYROLL MEDICS makes

an error or omission, which results in assessment by any taxing authority against the CLIENT,

which results in penalties and interest, PAYROLL MEDICS will pay the assessed penalties and/or

interest.” Exhibit A.

         18.   Upon information and belief, IES utilized one or more third-party companies,

including MyPayrollHR and/or Cloud Payroll, LLC (“CloudPayroll”), for the purpose of debiting

and depositing client tax funds as an interim step before they were paid to tax authorities when due

by a centralized corporate tax return.

         19.   Upon information and belief, IES entered into a licensing agreement with

CloudPayroll on October 8, 2018, permitting IES to use CloudPayroll’s cloud-based software for

IES’ clients’ payroll administration, payroll tax processing, and related ACH transfers and cash

management.

         20.   Upon information and belief, IES began using the CloudPayroll systems for its

clients’ payroll solutions on January 1, 2019.

         21.   Upon information and belief, the CEO and/or principal of MyPayrollHR and

CloudPayroll, Michael Mann, misappropriated corporate funds, including but not limited to certain

payroll tax deposits.

         22.   Upon information and belief, on or about September 5, 2019, the bank accounts of

MyPayrollHR and CloudPayroll were frozen as a result of the misappropriation of corporate funds.

         23.   Upon information and belief, as a result of the freezing of the bank accounts of

MyPayrollHR and CloudPayroll, and/or theft committed by Michael Mann, the taxes of certain

clients of IES were not paid and/or were not paid per required deadline.
        6:20-cv-01289-JD        Date Filed 04/03/20      Entry Number 1       Page 5 of 29

RLI vs. IES
Complaint
Page 5.

         24.    Upon information and belief, on or about September 6, 2019, IES was informed

that Michael Mann had been arrested for charges related to a fraud scheme and that CloudPayroll

was closed effectively immediately.

         25.    Upon information and belief, on or about September 18, 2019, IES sent an email to

certain clients notifying them that they “may have noticed tax settling into your account that may

not have been swept,” and that it would be “auditing each client’s obligations and ‘debiting the

appropriate amount for collection during this short migration period.” See Email String, attached

as Exhibit B at P. 3 (redacted for privacy).

         26.    On or about September 18, 2019, IES began receiving emails from clients providing

notice that certain payroll tax payments had not been swept from their accounts.

         27.    On or about September 18, 2019, Michael Murray of IES received electronic

correspondences from a client (hereinafter the “Client”) which indicated that taxes had not been

swept from its account. Exhibit B at P. 1.

         28.    IES received an email from the Client on September 20, 2019, which states in

relevant part, the following:

         I need to have our taxes up to date immediately. In addition to the problem from
         our last payroll (which you were obviously not paying taxes on time, as they had
         not been withdrawn from our account), I now see that you did not make at least 1
         required tax payment for the PREVIOUS payroll.

         I need all of our required tax payments paid by Monday.

         See Email String, attached as Exhibit C at P. 2 (redacted for privacy).

         29.    An email sent by the Client on September 24, 2019, states in relevant part, the

following:

         I need to talk with you about getting the taxes for the August 30th payroll paid. I
         have spoken with our insurance agent, [REDACTED], about our coverage. I
         assume you have also spoken with your insurance company. I understand that it is
        6:20-cv-01289-JD         Date Filed 04/03/20    Entry Number 1       Page 6 of 29

RLI vs. IES
Complaint
Page 6.

         up in the air regarding how much money in the Mypayroll account will be
         recoverable for it will therefore take some time to find out how much money is
         missing. I understand that, but I also know that we are ultimately responsible for
         getting our payroll taxes and payroll withholdings paid in a timely manner. I want
         to talk about [REDACTED] paying the $7,500 in taxes a second time so late
         payments fees (to say nothing of potential tax liens) are completely out of the
         picture.

         My concern with doing this is getting recovery on our original payment and having
         that automatically given to the various tax agencies instead of back to us.

         Please let me know what you think about doing it this way.

         Exhibit C at P. 1.

         30.    Upon information and belief, on or before September 25, 2019, IES reported the

 alleged fraud involving CloudPayroll to the IRS and FBI.

         31.    On or about September 26, 2019, IES submitted a Tax Violation Complaint to the

South Carolina Department of Revenue (SCDOR) that admitted the CEO of a New York payroll

company [CloudPayroll] was arrested and charged in a $70 million bank fraud scheme and had

“prevented withholding tax deposits from being made to the SCDOR” and requesting that

“SCDOR recognize this unique situation and work with Payroll Medics and our clients to forgive

and/or avoid penalties, late fees, fines, liens and collection efforts as a result of this admitted

fraud.” See Email Correspondence attached as Exhibit D (redacted).

         32.    On or about October 23, 2019, IES received an email from an additional client

which stated in relevant part:

         Payroll medics is responsible for filing our payroll taxes every quarter. Third
         quarter taxes were due on October 15. Are you telling me that you guys did NOT
         file my quarterly payroll taxes by October 15th, 2019? I understand you were not
         part of that conversation but can you find out?

         See, Email Chain, attached as Exhibit E (redacted).
        6:20-cv-01289-JD        Date Filed 04/03/20      Entry Number 1      Page 7 of 29

RLI vs. IES
Complaint
Page 7.

         33.    Upon information and belief, no later than November 11, 2019, IES began receiving

copies of tax filing delinquency notices received by its clients.

         34.    On December 2, 2019, an additional client sent an email which states in relevant

part:

         Yes, you can deduct the missed [amount] however, I would like an explanation for
         the missed sweep. You have to agree that this would be very concerning to a
         business owner that is trusting Payroll Medics with our payroll. I am paying an
         accountant to confirm that your company is providing the payroll services I am
         paying you for.

         Could you please also check and see if the credit that you promised me for payroll
         services in November was given or let me know when that will be credited to my
         account?

         See Email String, attached as Exhibit F (redacted).

         35.    On December 12, 2019, the Client sent an email which states, in relevant part:

         I do not see that [my third quarter returns] were filed when I sign in to my SC
         Department of Revenue account however. Also, I do not see the 9/5 deposit of
         $1,175.61 listed on the return for the SC withholding.

         See Email String, attached as Exhibit G at P. 3 (redacted)

         36.    On December 20, 2019, the Client sent an email which states, in relevant part:

         I STILL show the quarterlies as not being filed on the SC Dept of Revenue. I still
         don’t see the $1,175.61 payment either. I did see another notice form them giving
         an ‘estimated’ assessment. I have attached a screenshot.

         Exhibit G at P. 2.

         37.    Upon information and belief, as early as December 23, 2019, IES began sending

penalty abatement requests to state agencies on behalf of its clients.

         38.    On or about December 23, 2019, IES sent a penalty abatement request to the North

Carolina Department of Revenue (NCDOR). See Correspondence to NCDOR, attached as Exhibit

H (redacted).
        6:20-cv-01289-JD         Date Filed 04/03/20       Entry Number 1        Page 8 of 29

RLI vs. IES
Complaint
Page 8.

         39.     Upon information and belief, through December 31, 2019, at least ten IES clients

forwarded to IES non-payment notices from various state agencies.

         40.     On January 3, 2020, the Client transmitted an email that states in relevant part:

         It looks like the SC Dept of Revenue is now showing the 3rd quarter as being filed
         (as of Dec 11th). We now have $635.20 in penalties, $14.90 in interest, plus the
         missing $1,175.61 payment showing outstanding.

         For the 4th quarter, I show having 6 payrolls, but only 5 deposits made.

         Exhibit G at P. 2.

         41.     Upon information and belief, on January 6, 2020, IES retained legal counsel to

assist in advising clients in how to deal with the situation involving the non-payment of its clients’

payroll taxes.

         42.     On, January 9, 2020, IES received an email from another client which provided

Comptroller of Maryland delinquency notices and asked, “I believe you said you would take care

of these issues?” See Email String, attached as Exhibit I (redacted).

         43.     On January 9, 2020, IES received an email from another client which states the

following: “Please see attached to make sure the most updated fines are paid. Can anyone give me

an update now that Michael has filed them on when we will receive a confirmation and when all

fines will be paid by Payroll Medics?” See Email String, attached as Exhibit J (redacted).

         44.     On January 14, 2020, the Client transmitted an email that states in relevant part:

         I still have a missing payment for the 3rd quarter. I still have penalties and interest
         for that quarter as well. I also still have a missing payment in the 4th quarter.

         When will these payments be made?

         Exhibit G at P. 2.

         45.     On January 23, 2020, the Client transmitted an email to IES that states in relevant

part:
        6:20-cv-01289-JD        Date Filed 04/03/20      Entry Number 1       Page 9 of 29

RLI vs. IES
Complaint
Page 9.

         We had someone from the SC Department of Revenue show up today at our business
         to hand the attached notice to one of our employees.

         I want a call by tomorrow noon at the latest to tell me how you are going to finally
         get all of the tax payments paid.

         Exhibit G at P. 1-2.

         46.    On January 23, 2020, IES received email from another client which attached a

South Carolina Department of Revenue assessment and asked, “Can you give me an idea of when

this will be resolved? We are getting kinda antsy.” See Exhibit String, attached hereto as Exhibit

K (redacted).

         47.    On January 24, 2020, the Client transmitted an email which states in relevant part:

         I still haven’t heard from you, so I will be contacting Ms. Simpson with the SC Dept
         or Revenue directly to pay the outstanding $8,825.71 that you have refused to pay,
         acknowledge or even give a response to.

         I will of course do what I can to collect this amount from you plus whatever other
         damages may be appropriate.

         I will no longer be doing business with Payroll Medics.

         Exhibit G at P. 1.

         48.    On February 8, 2020, IES received an email from another client regarding

underpaid federal tax deposits of $14,200.84 and penalties of $3,731.07, which states in relevant

part, “The penalties and interest would be taken care by Payroll Medics.”         See Email Chain,

attached hereto as Exhibit L (redacted).

         49.    On February 11, 2020 IES received an email from another client that states that

payments were late and that they received a letter that their assets would be seized. See Email

Chain, attached as Exhibit M (redacted).

         50.    On February 14, 2020 at 8:40 A.M., another client informed IES that it needed to

“file claims with [its] insurance company for the money that was stolen from your customers,” and
        6:20-cv-01289-JD      Date Filed 04/03/20      Entry Number 1       Page 10 of 29

RLI vs. IES
Complaint
Page 10.

that IES was “responsible for filing the claims in [its] insurance and then [its] insurance will go

after the company that stole the money.” See Email Chain, attached as Exhibit N (redacted).

         51.    On February 17, 2020, IES received an email from another client which alleges that

the payments were “your responsibility as our payroll company.” See Email Chain, attached as

Exhibit O (redacted).

         52.    On February 20, 2020, IES received an email from the Client which states in

relevant part: “Just as I am responsible to the IRS and DOR to make these payments, you are

responsible to us. You elided [sic] this fact. I need you to address how and when you are going to

fulfill your responsibilities to us to have these funds paid.” See Email Chain, attached as Exhibit

P (redacted).

         53.    On February 20, 2020, IES received an email from another client which states, “you

said you were taken care of the interest and penalties that they did not abate.” See Email Chain,

attached as Exhibit Q (redacted).

         54.    Based on the foregoing, beginning in September 2019 through at least February 14,

2020, IES received communications from its clients demanding updates on when payments will

be made by IES, demanding that IES resolve the payment issues, demanding that IES file a claim

with its insurance company for the money that was stolen, demanding that IES pay penalties and

interest, and advising that IES is responsible for the claims, including those attached hereto as

Exhibits B, C, E, F, G, I, J, K, L, M, N, O, P and Q (redacted).

                               Procurement of Insurance with RLI

         55.    On or about October 25, 2019, IES executed a Miscellaneous Professional Liability

Insurance Application (“Application”), a copy of which is attached hereto as Exhibit R.

         56.    The Application was signed by Michael Murray. Exhibit R.
        6:20-cv-01289-JD       Date Filed 04/03/20      Entry Number 1        Page 11 of 29

RLI vs. IES
Complaint
Page 11.

         57.    Michael Murray is identified as “Other Key Personnel” on the Application. Exhibit

R.

         58.    On the Application, the following question “12a” was answered, “No”:

         Have any claims been made or legal action been brought against your firm, its
         predecessor(s) or any current or former principal, partner, director, officer or
         employee in the past five years?

         Exhibit R.

         59.    On the Application, the following question “12b” was answered, “No”:

         After complete investigation and inquiry, do any of the principals, partners,
         directors, officers, employees, or insurance managers have knowledge of any act,
         error, omission, fact, incident, situation, unresolved job dispute, accident, or any
         other circumstance that is or could be the basis for a claim under this proposed
         insurance policy?

         Report knowledge of all such incidents to your current carrier prior to your
         current policy expiration. The proposed insurance being applied for will not
         respond to incidents about which you had knowledge prior to the effective date of
         the policy nor will coverage apply to any claim or circumstance identified or that
         should have been identified in Questions 12a and 12b of this application.

         Exhibit R.

         60.    Prior to signing the Application, Michael Murray was aware that the CEO of his

vendor, CloudPayroll, had been arrested on a $70 million dollar fraud scheme, that because of the

fraud scheme IES’ clients payroll taxes had not been processed, had reported the fraud to the FBI

and IRS, had sent abatement requests on behalf of his clients, and had received client emails

regarding the penalties and delinquency notices and demanding IES take care of and/or pay the

outstanding payroll taxes, attached as Exhibits B, C, D and E .

         61.    Prior to signing the Application, IES had submitted the Tax Violation Complaint to

the South Carolina Department of Revenue (SCDOR). Exhibit D.
         6:20-cv-01289-JD         Date Filed 04/03/20        Entry Number 1          Page 12 of 29

RLI vs. IES
Complaint
Page 12.

         62.     On or about October 25, 2019, the Application was submitted to RLI by and

through AmWins Insurance Services, LLC (hereinafter “Agent”) by correspondence attached

hereto as Exhibit R.

         63.     At no relevant time has the Agent been an agent of RLI.

         64.     On or about October 30, 2019, RLI provided a quotation for a policy of insurance

“based on the information represented by your client in the application.”              See Quote, attached

hereto as Exhibit T (redacted).

         65.     The Agent requested that the policy be bound, and requested limits of $2 Million.

See Email Chain, attached as Exhibit U.

         66.     Upon information and belief, prior to January 1, 2020, IES received

correspondences from more than ten (10) clients making claims of failure of IES to file payroll

taxes.

         67.     No emails nor any other information regarding prior claims or circumstances that

could give rise to a claim and/or potential claim of which IES had notice, were disclosed or

provided to RLI prior to January 1, 2020.

         68.     RLI     issued      the     TARGET         PROFESSIONALS              MISCELLANEOUS

PROFESSIONAL LIABILITY Policy number RTP0017787 to IES with an effective policy period

of January 1, 2020, to January 1, 2021, (the “Policy”) a certified copy of which is attached hereto

as Exhibit V1.

         69.     The declaration page of the Policy includes the following (emphasis in original):

         NOTICE: THIS POLICY COVERS ONLY THOSE CLAIM FIRST MADE
         AGAINST THE INSURED DURING THE POLICY PERIOD AND FIRST
         REPORTED TO THE INSURER DURING THE POLICY PERIOD, THE
         AUTOMATIC EXTENDED REPORTING PERIOD, OR IF APPLICABLE,

1
 On the date the Policy was issued, the policy did not include the Change Endorsement found on page 32 of 32 of
Exhibit V.
        6:20-cv-01289-JD       Date Filed 04/03/20       Entry Number 1       Page 13 of 29

RLI vs. IES
Complaint
Page 13.

         DURING THE EXTENDED REPORTING PERIOD. DEFENSE COSTS
         SHALL BE APPLIED AGAINST THE DEDUCTIBLE. PLEASE READ
         YOUR POLICY CAREFULLY.

         Exhibit V.

         70.    The Policy provides, in part:

         12.    REPRESENTATIONS AND SEVERABILITY

         The Insureds represent that the particulars and statements contained in the
         Application and all attachments are true and agree that:

         a. those particulars and statements are the basis of the Policy and are to be
            considered as incorporated into and constituting a part of the Policy;

         b. those particulars and statements are material to the acceptance of the risk
            assumed by the Insurer; and

         c. this Policy is issued in reliance upon the truth of such representations.

         Except for material facts or circumstances known to the person or persons signing
         the Application, no statement in the Application or knowledge of or information
         possessed by an Insured shall be imputed to any other insured for the purpose of
         determining the availability of coverage.

         Exhibit V.

         71.    At no time prior to the effective date of the Policy, January 1, 2020, did IES or

anyone on its behalf inform RLI of the claims and/or potential claims by IES’ clients against IES.

         72.    Upon information and belief, IES was insured by a carrier other than RLI for the

effective period beginning January 1, 2019 until January 1, 2020.

         73.    The Policy is not a renewal of a previous policy by RLI.

                             Procurement of the Change Endorsement

         74.    On or about January 28, 2020, the Agent, on behalf of IES, sent an inquiry to RLI

regarding the “retro date” for the Policy via correspondence attached hereto as Exhibit “U.”
        6:20-cv-01289-JD       Date Filed 04/03/20      Entry Number 1        Page 14 of 29

RLI vs. IES
Complaint
Page 14.

         75.    On or about January 31, 2020, RLI informed the Agent that “coverage was going

to be retro inception whenever coverage took place unless they purchased the full prior acts

endorsement”. Exhibit W.

         76.    On or about February 4, 2020, IES, by and through the Agent, requested coverage

for “full prior acts”, and was informed that this would require payment of an additional premium

and submission of a completed claims disclosure form. Exhibit W.

         77.    On or about February 14, 2020, Michael Murray signed an incident disclosure form

(“Disclosure”) on behalf of IES, a copy of which is attached hereto as Exhibit X.

         78.    On the Disclosure, Michael Murray answered the following question, “No”:

         a. After inquiry, do any directors, officers, principals, partners, insurance
            managers, of the firm for which coverage is sought, have knowledge of any
            incident, a circumstance, an event or unresolved fee dispute that may result in
            a claim?”

         Exhibit X.

         79.    On the Disclosure, Michael Murray answered the following question, “No”:

         b. Within the past five years, have any claims been made or legal action brought against
            the firm, its predecessor(s), or any past or present principals, partners, insurance
            managers, or employees?” Provide details.

         Exhibit X.

         80.    The Disclosure includes the following definition of “Claim”:

         Claim(s) means a demand received by the Insured for money or services and which
         alleges a wrongful act. Claim(s) includes but it not limited to lawsuits, petitions,
         arbitrations or other alternative dispute resolution requests filed against the
         insured.

         Exhibit X.
         6:20-cv-01289-JD      Date Filed 04/03/20      Entry Number 1       Page 15 of 29

RLI vs. IES
Complaint
Page 15.

         81.    When Michael Murray signed the Disclosure he was aware of the above-referenced

events and he had received the emails and document attached as Exhibits B, C, D, E, F, G, I, J,

K, L, M, and N.

         82.    When Michael Murray signed the Disclosure, he had received additional emails

from clients making claims similar to that of the Client.

         83.    On February 14, 2020 the Agent transmitted the Disclosure to RLI. Exhibit W.

         84.    In reliance on the Disclosure, RLI issued a Change Endorsement with an effective

date of February 14, 2020, attached as Exhibit Y changing the Retroactive Date to “Full Prior

Acts.”

         85.    At no time on or prior to February 14, 2020 did IES or anyone on its behalf inform

RLI of any claims and/or potential claims.

                                  Submission of the Claim to RLI

         86.    A Liability Notice of Occurrence/Claim (“Loss Notice”) to RLI, attached hereto as

Exhibit Z (redacted) dated February 20, 2020 was submitted to RLI.

         87.    The Loss Notice included a description of the Claim as follows:

         We are the victim of alleged financial fraud perpetrated by Michael Mann (as
         reported by various news and media outlets). Michael Mann owned interest in
         several payroll companies across the U.S., including MyPayroll HR and Cloud
         Payroll, LLC, and allegedly committed millions of dollars in fraud of various forms
         in an ongoing scheme whose boundaries and nature we do not yet know (as
         reported by various news and media outlets).

         The FBI recently raided Michael Mann’s home.

         His bank, Pioneer Bank in Albany, NY froze all of his and his company’s bank
         accounts.

         For Payroll Medics specifically, his actions caused the inability to access the
         various funds which we had stored in a Pioneer bank account for the amount other
         taxes. As a subsidiary of Mann’s company, our client tax funds were deposited in
        6:20-cv-01289-JD        Date Filed 04/03/20      Entry Number 1       Page 16 of 29

RLI vs. IES
Complaint
Page 16.

          his account as an interim step to being paid in to tax authorities when due by a
          centralized corporate tax team.

          Payroll Medics is now facing claims from clients who must re-pay the stolen tax,
          which was misappropriated by Michael Mann, CEO of Cloud Payroll, LLC.

                                                  …

          Mann was arrested on Sept. 23 and appeared in federal court in Albany on a
          criminal complaint charging him with committing $70 million in bank fraud.

          Exhibit Z

          88.    On or about March 3, 2020, Michael Murray transmitted the emails and documents

including Exhibits B, C, D, E, F, G, H, I, J, K, L, M, N, O, P and Q to RLI.

          89.    The Loss Notice indicates that IES is facing claims of more than one client relating

to the above referenced events. Exhibit Z.

                                            COUNT I
                      (Declaration that RLI is Entitled to Rescind the Policy)

          90.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          91.    Defendant’s response of, “No” in response to Question 12a and Question 12b

regarding claims and potential claims on the Application was false. Exhibit R.

          92.    Defendant was aware that its responses on the Application were false, as it had

received correspondences from the Client making it aware of the Client’s claims and/or potential

claim. Exhibits B, C, D and E.

          93.    Based on the foregoing events described above, including but not limited to the fact

that IES submitted a Tax Violation Complaint to the SCDOR, Defendant was aware that its

responses on the Application were false. Exhibit D.
        6:20-cv-01289-JD       Date Filed 04/03/20       Entry Number 1        Page 17 of 29

RLI vs. IES
Complaint
Page 17.

         94.    Defendant made these false statements on the Application with the intent to deceive

and defraud RLI, as IES had received correspondence from multiple clients regarding claims

and/or potential claims.

         95.    Defendant’s representations regarding claims and/or potential claims was material

to the risk to RLI, as if RLI had been aware of the claim and/or potential claims it would not have

issued the Policy to IES. See Exhibit T.

         96.    Defendants’ statements were made with intent to defraud, as Defendant failed to

disclose the claim and/or potential claim that is the subject of Exhibits B, C, D and E when it

executed and submitted the Application.

         97.    Defendants’ statements were made with the intent to defraud RLI to obtain

insurance coverage for the claim set forth in Exhibit Z.

         98.    At no time prior to the issuance of the Policy did IES disclose to RLI on its

Application any information regarding the claims and/or potential claims set forth in Exhibit X or

that it had submitted a Tax Violation Complaint to the SCDOR.

         99.    RLI had a right to rely on the representations of IES on the Application. Exhibit .

         100.   The representations of IES on the Application materially affected the acceptance of

the risk to be covered by the Policy by RLI. Exhibits Q and R.

         101.   RLI relied on the false representations of IES on the Application in issuing the

Policy. Exhibit V.

         102.   RLI is prepared to return the premium upon an order form this Court entering a

judgment that RLI is entitled to rescind the Policy.

         103.   Therefore, RLI is entitled to a declaratory judgment that it is entitled to rescind the

Policy and a declaration that the Policy is void ab initio.
        6:20-cv-01289-JD         Date Filed 04/03/20      Entry Number 1       Page 18 of 29

RLI vs. IES
Complaint
Page 18.

                                             COUNT II
               (Declaration that RLI is Entitled to Rescind the Change Endorsement)

          104.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          105.    Defendant executed the Disclosure for the purpose of obtaining the Change

Endorsement to obtaining coverage under the Policy for acts prior to January 1, 2020. Exhibit X.

          106.    Defendant’s response of, “No” in response to questions “a” and “b” regarding

claims and potential claims or claims on the Disclosure was false. Exhibit X.

          107.    Defendant was aware that its responses on the Disclosure were false when it was

executed, as it was in receipt of correspondence from clients making them aware of claims and/or

potential claims. Exhibits B, C, D, E, F, G, H, I, J, K, L, M, and N.

          108.    Defendant made the false statements on the Disclosure with the intent to deceive

and defraud RLI, as IES had received correspondence clients making them aware of prior claims

and potential claims. Exhibits B, C, D, E, F, G, H, I, J, K, L, M, and N.

          109.    Defendant made the false statements on the Disclosure with the intent to deceive

and defraud RLI to obtain insurance coverage for the Claim it submitted on February 20, 2019.

Exhibits W and X.

          110.    Defendant’s representations regarding the claims and/or potential claims was

material to the risk, because had RLI had been aware of the claims and/or potential claims it would

not have issued the Change Endorsement to IES.

          111.    Defendant’s false statements were made with the intent to deceive and defraud RLI,

as Defendant:

          a.      Failed to disclose the Claim that is the subject of the Loss Notice when it executed

and submitted the Disclosure;
        6:20-cv-01289-JD         Date Filed 04/03/20       Entry Number 1        Page 19 of 29

RLI vs. IES
Complaint
Page 19.

          b.      Made a Claim based on the subject of the Loss Notice on the same day it received

the Change Endorsement; and

          c.   Sought to amend the Policy to include prior acts before making the Claim.

          112.    The false representations of IES on the Application materially affected the

acceptance of the risk to be covered by the Policy by RLI.

          113.    The false representations of IES on the Disclosure materially affected the

acceptance of the risk to be covered by the Change Endorsement by RLI.

          114.    RLI had a right to rely on the representations of IES on the Application.

          115.    RLI did rely on the representations of IES on the Application.

          116.    RLI had a right to rely on the representations of IES on the Disclosure.

          117.    RLI did rely on the representations of IES on the Disclosure.

          118.    RLI is prepared to return the additional premium paid for the Change Endorsement

upon an order from this Court granting rescission of the Change Endorsement.

          119.    If the Court does not rescind the Policy, RLI is entitled to a declaration that RLI is

entitled to rescind the Change Endorsement.

          120.    Therefore, RLI is entitled to a declaratory judgment that it is entitled to rescind the

Change Endorsement and a declaration that the Change Endorsement is void ab initio.

                                      COUNT III
       (Declaratory Judgment - Wrongful Acts Occurred Outside of the Policy Period)

          121.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          122.    There is no coverage under the Policy because the alleged Wrongful Acts occurred

prior to the Retroactive Date.

          123.    The Policy provides as follows:
        6:20-cv-01289-JD       Date Filed 04/03/20      Entry Number 1        Page 20 of 29

RLI vs. IES
Complaint
Page 20.

         1.     INSURING AGREEMENTS

         a. The Insurer will pay on behalf of the Insured, Claim Expenses and Damages in
            excess of the Deductible that the Insured shall become legally obligated to pay
            because of Claims first made against the Insured during the Policy Period and
            first reported to the Insurer during the Policy Period, the Automatic Extended
            Reporting Period, or if applicable, during the Extended Reporting Period, for
            Wrongful Acts, committed on or subsequent to the Retroactive Date and before
            the end the end of this Policy Period, to which this insurance applies.

         Exhibit V.

         124.   The Policy definition of “Claim” includes “a. a demand for money as

compensation for a Wrongful Act.” and further provides, “A Claim shall be considered made when

any Insured or the Insured’s legal representative or agent first receives notice of the claim.”

Exhibit V.


         125.   The Policy provides the following definition for “Wrongful Act”:

         “Wrongful Act” means any actual or alleged error, omission or negligent act, committed
         solely in the rendering of or failure to render Professional Services by an Insured or any
         person or entity for which the Insured is legally liable. Wrongful Act also means any actual
         or alleged error, omission or negligent act committed solely in the rendering of or failure
         to render Professional Services by an Insured or any person or entity for which the Insured
         is legally liable and that results in Personal Injury.

         Exhibit V.

         126.   RLI has brought this action seeking a declaratory judgment that it is entitled to

rescind the Policy, or in the alternative, to rescind the Change Endorsement.

         127.   The Policy only provides coverage for Claims for Wrongful Acts “committed on or

subsequent to the Retroactive Date.”

         128.   Because the Change Endorsement was procured by fraud and should be rescinded

and void ab initio, the Retroactive Date of the RLI Policy is January 1, 2020.
        6:20-cv-01289-JD        Date Filed 04/03/20       Entry Number 1       Page 21 of 29

RLI vs. IES
Complaint
Page 21.

          129.   The alleged Wrongful Acts in the Claim as set forth in the Loss Notice, first

occurred during the third and fourth quarter of 2019, and prior to January 1, 2020.

          130.   The missed payments, late payments, and related interest and penalties were caused

by Wrongful Acts committed prior to the Retroactive Date of the Policy.

          131.   Therefore, RLI is entitled to a declaration no coverage for the Claim set forth in the

Loss Notice and that RLI has no duty to defend or indemnify IES against the Claim.

                                           COUNT IV
                              (Declaratory Judgment – No Damages)

          132.   The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          133.   In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

          134.   The Policy defines Damages as follows:

          “Damages” means monetary judgments or settlements, including but not limited to
          compensatory damages, prejudgment and post-judgment interest that an Insured is legally
          obligated to pay, and punitive or exemplary damages to the extent such damages are
          insurable under applicable law, but shall not mean or include any of the following:

          a.     that portion of any multiplied damage award that exceeds the amount multiplied,
                 criminal or civil fines or penalties imposed by law, taxes, matters deemed
                 uninsurable under the law pursuant to which this Policy shall be construed; or
          b.     the return, reduction or dispute over any fees, deposits, expenses, costs, or
                 commissions charged or collected by the Insured.

          For the purpose of determining the insurability of punitive damages or exemplary
          damages, the laws of the jurisdiction most favorable to the insurability of such damages
          shall control that determination, provided that such jurisdiction has a substantial
          relationship to the Named Insured or to the Claim giving rise to such punitive damages
          and exemplary damages.

          Exhibit V.
        6:20-cv-01289-JD          Date Filed 04/03/20      Entry Number 1        Page 22 of 29

RLI vs. IES
Complaint
Page 22.

          135.     The Claim as set forth in the Loss Notice provides that IES’ clients are seeking re-

payment of the stolen tax money which was misappropriated by Michael Mann. Exhibit Z.

          136.     The Client emails received by IES also request payment of late fees and penalties.

          137.     There is no coverage for any alleged Damages related to the Claim that fall outside

the Policy’s definition of Damages.

          138.     Therefore, RLI is entitled to a declaration of no coverage for the Claim set forth in

the Loss Notice and that RLI has no duty to defend or indemnify IES against the Claim.

                                           COUNT V
                 (Declaratory Judgment - Exclusion re Known Prior Circumstances)

          139.     The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          140.     In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

          141.     There is no coverage under the Policy because IES was aware of a prior

Circumstance prior to the Policy Period.

          142.     The Policy sets forth the following exclusion:

          5.       EXCLUSIONS

          The Insurer shall not be liable for Damages or Claim Expenses in connection with any
          Claim arising out of, directly or indirectly resulting from or in consequence of or in any
          way involving:

          e.       any Circumstance of which any partner, member, director, or officer of the Insured
                   was aware prior to the effective date of this Policy and could have reasonably
                   expected to give rise to a Claim; or any future Claim or litigation based upon or
                   derived from the same or essentially the same Circumstance; provided that, if this
                   Policy is a renewal of a Policy or Policies previously issued by the Insurer and if
                   the coverage provided by the Insurer was continuous from the effective date of the
                   first such other Policy to the effective date of this Policy, the reference in this
        6:20-cv-01289-JD       Date Filed 04/03/20      Entry Number 1        Page 23 of 29

RLI vs. IES
Complaint
Page 23.

                Exclusion to “effective date” will mean the effective date of the first Policy under
                which the Insurer first provided continuous coverage to an Insured.

         Exhibit V.

         143.   The Policy defines a “Circumstance” as “any fact, situation, even or occurrence

that could reasonably be the basis for a Claim.” Exhibit V.

         144.   As set forth hereinabove, IES had knowledge of a Circumstance that is the subject

of the Loss Notice prior to the effective date of the Policy. Exhibits B, C, D, E, F and G.

         145.   The Policy Period is from 12:01 A.M. on 01/01/2020 to 12:01 A.M. on 01/01/2021.

Exhibit V.

         146.   The effective date of the policy is January 1, 2020. Exhibit V.

         147.   Prior to January 1, 2020, IES was aware that its client’s various payroll obligations

during the third and fourth quarters of 2019 had not been timely paid. Exhibits B, C, D, E, F and

G.

         148.   Prior to January 1, 2020, IES was aware that certain clients had been assessed

penalties for late payroll tax payments.

         149.   Prior to January 1, 2020, IES had submitted a Tax Violation Complaint to the

SCDOR requesting abatements due to the $70 million dollar tax fraud scheme. Exhibit D.

         150.   Based on the foregoing, including but not limited to those described herein above,

a reasonable person would have been on notice that a Circumstance could have reasonably

expected to give rise to a Claim prior to January 1, 2020.

         151.   RLI is entitled to a declaration of no coverage for the Claim set forth in the Loss

Notice and that RLI has no duty to defend or indemnify IES against the Claim.
        6:20-cv-01289-JD        Date Filed 04/03/20      Entry Number 1        Page 24 of 29

RLI vs. IES
Complaint
Page 24.

                                          COUNT VI
                         (Declaratory Judgment - Tax Monies Exclusion)

          152.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          153.   In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

          154.    The Policy includes an Endorsement Entitled “Human Resources Consulting

Services (II) which provides the following:

          2.     Section 5 EXCLUSIONS, is amended to include the following:

          5.     EXCLUSIONS

          The Insurer shall not be liable for Damages or Claim Expenses in connection with
          any Claim arising out of, directly or indirectly resulting from or in consequence of
          or in any way involving:
                                                   …
                 A Claim for premiums, return premiums, commissions or tax monies.

          Exhibit V.

          155.    The Claim set forth in the Loss Notice is a Claim for the payment of tax monies.

          156.    The Claim set forth in the Loss Notice is excluded by the above referenced

endorsement.

          157.   RLI is therefore entitled to a declaration of no coverage for the Claim set forth in

the Loss Notice and that RLI has no duty to defend or indemnify IES against the Claim.

                                        COUNT VII
          (Declaratory Judgement – Failure to Obtain Insurer’s Consent to Settlement)

          158.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.
        6:20-cv-01289-JD        Date Filed 04/03/20       Entry Number 1      Page 25 of 29

RLI vs. IES
Complaint
Page 25.

         159.    In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

         160.    The Policy includes in part the following provision:

         3.      DEFENSE AND SETTLEMENT

         The Insurer has the right and duty to defend any Claim to which this insurance applies.

                                                      …

         An Insured shall not demand or agree to arbitration or mediation of any Claim after a
         Claim is made without prior written consent of the Insurer. An Insured, shall not, except
         at personal cost, make any offer or payment, admit any liability, settle any Claim, assume
         any obligation, or incur any expense without the Insurer’s prior written consent. Any such
         offer or payment, admission of liability, settlement, assumption of any obligation, or
         expense incurred without the Insurer’s prior written consent shall be the sole obligation of
         the Insured.

         Exhibit V.

         161.    Upon information and belief, IES has made offers of payment, made admissions of

liability, made efforts to settle, and/or assumed certain obligations with respect to clients who are

the subject of the Loss Notice.

         162.    IES has made these offers and/or admissions and offers and/or agreements to

compromise without giving notice to and/or without obtaining the consent of RLI.

         163.    IES has therefore failed to comply with the terms of the Policy.

         164.    RLI is entitled to a declaration that IES is not entitled to coverage for any amount

that IES must pay pursuant to an obligation that violates this provision, including but not limited

to:

              a. any payment made to settle a Claim made without RLI’s consent;
        6:20-cv-01289-JD         Date Filed 04/03/20       Entry Number 1       Page 26 of 29

RLI vs. IES
Complaint
Page 26.

               b. any payment or obligation to pay made pursuant to an admission made by IES

                  without RLI’s consent;

               c. any promise or agreement to pay made by IES without RLI’s consent.

          165.    RLI is therefore entitled to a declaration of no coverage for the Claim set forth in

the Loss Notice and that RLI has no duty to defend or indemnify IES against the Claim.

                                          COUNT VIII
                       (Declaratory Judgment - Express Warranties Exclusion)

          166.     The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          167.     In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

          168.    The Policy sets forth exclusions which include the following:

          5.      EXCLUSIONS

          The Insurer shall not be liable for Damages or Claim Expenses in connection with
          any Claim arising out of, directly or indirectly resulting from or in consequence of
          or in any way involving:

          d.      any express warranties or guarantees by an Insured, or liability assumed by the
                  insured under any contract or agreement, unless insured would have been legally
                  liable in the absence of such contract or agreement.

          Exhibit V.

          169.    Upon information and belief, IES entered into Payroll Service Agreements with its

clients wherein IES made express warranties and guaranties.

          170.    RLI is therefore entitled to a declaration that the Claim set forth in the Loss Notice

is excluded by Policy and that RLI has no duty to defend or indemnify IES against the Claim.
        6:20-cv-01289-JD        Date Filed 04/03/20       Entry Number 1       Page 27 of 29

RLI vs. IES
Complaint
Page 27.

                                         COUNT IX
                    (Declaratory Judgment – Contractual Liability Exclusion)

          171.    The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.

          172.    In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

          173.   The Policy sets forth exclusions which include the following:

          5.     EXCLUSIONS

          The Insurer shall not be liable for Damages or Claim Expenses in connection with
          any Claim arising out of, directly or indirectly resulting from or in consequence of
          or in any way involving:

          d.     any express warranties or guarantees by an Insured, or liability assumed by the
                 insured under any contract or agreement, unless insured would have been legally
                 liable in the absence of such contract or agreement.

          Exhibit V.

          174.   Upon information and belief, IES entered into Payroll Service Agreements with its

clients wherein IES contractually assumed liability to pay for penalties and interest related to errors

or omissions, and various clients have alleged that Payroll Medics is obligated to pay their assessed

penalties and interest.

          175.   RLI is therefore entitled to a declaration that the Claim set forth in the Loss Notice

is excluded by the Policy and that RLI has no duty to defend or indemnify IES against the Claim.

                                           COUNT X
                       (Declaratory Judgment - Claim Made to Prior Carrier)

        176.      The Plaintiff incorporates all prior paragraphs of this Complaint as if re-stated

herein.
        6:20-cv-01289-JD       Date Filed 04/03/20       Entry Number 1      Page 28 of 29

RLI vs. IES
Complaint
Page 28.

        177.    In the alternative, if the Policy and/or Change Endorsement are not rescinded, there

is no coverage for the Claim as set forth in the Loss Notice under the Policy for the following

separate independent reason.

        178.    The Policy sets forth the following exclusion:

         5.     EXCLUSIONS

                The Insurer shall not be liable for Damages or Claim Expenses in connection with
                any Claim arising out of, directly or indirectly resulting from or in consequence of
                or in any way involving

                f.     any Circumstance or Claim, which prior to the effective date of this
                       Policy was the subject of any notice under any prior insurance
                       policy.

         Exhibit V.

         179.   If the Circumstance or Claim set forth in the Loss Notice was the subject of any

notice under any prior insurance policy, the Claim set forth in the Loss Notice is excluded under

the terms of the Policy.

         180.   RLI is therefore entitled to a declaration of no coverage for the Claim set forth in

the Loss Notice and that RLI has no duty to defend or indemnify IES against the Claim.

         WHEREFORE, Plaintiff RLI respectfully requests this Honorable Court enter judgment in

its favor and to declare and enter judgment as follow:

         a.     That RLI is entitled to rescind the Policy;

         b.     That RLI is entitled to rescind the Change Endorsement;

         c.     That there is no coverage for the Claim described in the Loss Notice under the
                Policy, and that RLI has no duty to defend or indemnify INNOVATIVE
                EMPLOYER SOLUTIONS, LLC d/b/a PAYROLL+MEDICS with regards to the
                Claim;

         d.     Award RLI its costs incurred in this action; and

         e.     For such other and further relief as may be deemed appropriate.
        6:20-cv-01289-JD     Date Filed 04/03/20   Entry Number 1      Page 29 of 29

RLI vs. IES
Complaint
Page 29.

                                          s/Robert T Lyles, Jr.
                                          Robert T. Lyles, Jr., Esq. (Fed ID 3029)
                                          Allen Leland DuPre, Esq. (Fed ID 7252)
                                          LYLES & ASSOCIATES, LLC
                                          1037 Chuck Dawley Blvd., STE G100
                                          Mount Pleasant, South Carolina 29464
                                          T: (843) 577-7730
                                          F: (843) 577-7172
                                          rtl@lylesfirm.com
                                          ald@lylesfirm.com
                                          ATTORNEYS FOR PLAINTIFF
                                          RLI INSURANCE COMPANY
Charleston, South Carolina
April 3, 202020
